Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 4/20/22 and the interview on 5/9/22.  As directed by the amendment: claims 1, 5, 9, 11, and 19-20 have been amended, claims 4, 6, 8, and 10 have been cancelled, and no claims have been added.  As per the examiner’s amendment below, the application is in condition for allowance of claims 1-3, 5, 7, 9, and 11-20.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Weidlich 43,980 on 5/9/22.

The application has been amended as follows: 

In claim 13 line 1-2, the language “the left lumen distal end extends beyond the right lumen distal end.” has been amended to read –the left lumen distal end opening extends beyond the right lumen distal end opening.--.

In claim 15 line 1, the language “the left lumen distal end is” has been amended to read –the left lumen distal end opening is--.

In claim 16 line 1, the language “the right lumen distal end is” has been amended to read –the right lumen distal end opening is--.

In claim 17 line 1, the language “wherein the first cuff is disposed” has been amended to read –wherein the second cuff is disposed--.
In claim 17 line 2-3, the language “when the left lumen distal end is positioned in a human lung and the right lumen distal end is positioned” has been amended to read –when the left lumen distal end opening is positioned in a human lung and the right lumen distal end opening is positioned--.

In claim 18 line 1, the language “wherein the second cuff is disposed” has been amended to read –wherein the first cuff is disposed--.
In claim 18 line 3-4, the language “when the left lumen distal end is positioned in a human left lung and the right lumen distal end is positioned” has been amended to read –when the left lumen distal end opening is positioned in a human left lung and the right lumen distal end opening is positioned--.

In claim 19 line 7, the language “and a pair of stops;” has been amended to read –and a pair of stops that protrude radially inwardly relative to the barrel;--.
In claim 19 line 8, the language “an 0-ring;” has been amended to read –an O-ring;--.
In claim 19 line 9, the language “a rotor detent, and a handle;” has been amended to read –a rotor detent, and a handle, wherein the pair of blockers protrude downwardly away from the rotor;--.

The abstract has been amended as follows:
A lung isolation tube assembly including includes includes 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed lung isolation tube assembly/method of isolating a human lung, the prior art does not disclose, either alone or suggest in combination, an assembly including a control/switch valve adapted to be moved between a left lumen position, a right lumen position, and a both lumens position, the valve including a blocker protruding downwardly away from a rotor, the blocker being adapted to rotate radially relative to the barrel; a stop protruding radially inwardly relative to the barrel; a connector in fluid communication with the valve; a tube in fluid communication with the connector and including a left lumen in fluid communication with the connector and having left lumen proximate and distal end openings; a right lumen in fluid communication with the connector and having right lumen proximate and distal end openings; a first cuff disposed around a portion of the right and left lumens; a second cuff disposed around a portion of the left lumen; wherein the assembly is adapted to convey airflow or oxygen to a human lung via at least one of the left and right lumens as set forth in independent claims 1, 19, and 20.
The closest prior art references of record are: Hoftman et al. (2017/0072154), Viranyi (WO 99/19013), Bayron et al. (5,746,199), Watt Lanyau (2012/0017914), and Belani et al. (6,609,521).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claims 1, 19, and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785